DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Recall, Markush search extension practice applies to/for compounds of base claims 1, 5, and 7 based on a maintained Election of Species Requirement of 02/28/2020.
Applicants amended the disclaimer of base claim 1 so that it now includes “2-indolyl” at R2 (see disclaimer (a) on page 3).  This renders moot the prior art rejection of record (see paragraphs 23-25 in previous Office Action).
In response, the Examiner then extended the Markush search of genus formula I of base claims 1, 5, and 7 to a compound:  
    PNG
    media_image1.png
    248
    405
    media_image1.png
    Greyscale
 , wherein R5a, R5b, R5c, and R5d are each H; R1 is H; R3 is =O and thus R2 is void; and R4 is 
    PNG
    media_image2.png
    116
    105
    media_image2.png
    Greyscale
 and R7 is ethyl (alkyl).  This retrieved applicable prior art.  See “SEARCH 6” (conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
Therefore, the Markush search will not be extended unnecessarily to additional species of genus formula I of base claims 1, 5, and 7 in/for/during this FINAL Office Action.
Note that the scope of prior art and double patent art search has not been extended beyond the elected species of genus formula I and the Markush search extensions (prior art rejections) of record for genus formula I of base claims 1, 5, and 7.  Furthermore, the scope of prior art and double patent art search has not been extended beyond the genus compounds of new claim 25.
The Examiner also conducted a search for new claim 25 and retrieved two prior art references (see rejections, below) but no double patent references.  See “SEARCH 7” (conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
Furthermore, the instant application’s inventor/assignee/owner names were compared to “SEARCH 6” and “SEARCH 7” STN search results but did not retrieve any double patent references for the scope of Markush searching as defined to date (see, above).
Additionally, a search was conducted for the instant application’s inventor/assignee/owner names in PALM and PE2E SEARCH Databases but did not retrieve any double patent references for the scope of Markush searching as defined to date (see, above).  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
This Action is properly made FINAL given rejections necessitated due to Applicants’ amended claims and a new prior art rejection based on an extended Markush search of genus Formula I of base claims 1, 5, and 7.
No additional prior art searching (which is required to encompass the entire scope of genus formula I of base claims 1, 5, and 7) will be conducted in After Final.  Additional prior art searching is needed (during RCE) before the claims can be completely assessed for allowability.
The Examiner envisions many more rounds of RCE in order to extend the Markush search to all species encompassed by genus formula I of base claims 1, 5, and 7.
The elected species and extended Markush searches conducted to date read on claims 1-12, 14-23, and 25.
Claims 13 and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of genus Formula I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2020.
Current Status of 16/478,653
This Office Action is responsive to the amended claims of January 19, 2022.
Claims 1-12, 14-23, and 25 have been examined on the merits.  Claims 8-10 are original.  Claims 1-2 are currently amended.  Claims 3-7, 11-12, and 14-23 are previously presented.  Claim 25 is new.
Priority
Applicants identify the instant application, Serial #:  16/478,653, filed 07/17/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/US18/14129, International Filing Date: 01/18/2018, which claims priority from U.S. Provisional Application 62/447,716, filed 01/18/2017.
The instant claims do not find support in the U.S. Provisional ‘716, therefore, the International Filing Date of January 18, 2018 is assigned the effective filing date.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of January 19, 2022.
The Examiner has reviewed the claim amendments and Reply of 01/19/2022.
The 35 U.S.C. 112(d) rejection against dependent claim 2 (per paragraphs 17-19 of previous Office Action) is maintained (see, below).  In an attempt to overcome the rejection, the Applicants reversed the order (counter-clockwise) of R5a, R5b, R5c, and R5d in base claim 1 but that order is not seen in many of the sub-generic structures of claim 2.
Applicants deleted illustrations of formulae (XX), (XXI), and (XXII) from claim 2 thereby rendering moot the 35 U.S.C. 112(d) rejection against claim 2 made in paragraph 20 of the previous Office Action.
The rejection against claim 3 under 35 U.S.C. 112(d) (see paragraph 21 in previous Office Action) is withdrawn as Applicants’ Remarks of 01/19/2022 explain how claim 3 further limits base claim 1.
The rejection against claim 22 under 35 U.S.C. 112(d) (see paragraph 22 in previous Office Action) is withdrawn as Applicants’ Remarks of 01/19/2022 explain how claim 22 further limits base claim 7.
The prior art rejection (see paragraphs 23-25 in previous Office Action) is withdrawn as Applicants disclaimed the “2-indolyl” at R2 (see disclaimer (a) on page 3) of base claim 1.
Claim Rejections - 35 USC § 112 – Maintained Rejection
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 2 does not further limit base claim 1 since the order of R5a, R5b, R5c, and R5d in EACH of the illustrated sub-genera formulae (IX), (X), (XIII), (XIV), (XV), (XVI), (XVII), (XVIII), (XIX), (XXIII), (XXIV), and (XXV) of claim 2 DO NOT match the order of R5a, R5b, R5c, and R5d illustrated in base claim 1.  Comparing base claim 1 wherein post-amendment:  R5d is adjacent to N-R1, then counter-clockwise:  R5c, R5b, and R5a, one quickly sees that said order is NOT duplicated in formulae (IX), (X), (XIII), (XIV), (XV), (XVI), (XVII), (XVIII), (XIX), (XXIII), (XXIV), and (XXV) of claim 2.  Thus, it cannot be said that dependent claim 2 further limits base claim 1 given the difference in arrangement of R5a, R5b, R5c, and R5d.
This rejection is properly made FINAL since it is of record in the previous Office Action and the amended claims of 01/19/2022 fail to amend the claims to render moot this rejection.
This rejection can be rendered moot by carefully (emphasis) revising each of R5a, R5b, R5c, and R5d in each illustration of formulae (IX), (X), (XIII), (XIV), (XV), (XVI), (XVII), (XVIII), (XIX), (XXIII), (XXIV), and (XXV) of claim 2 so that the order matches that of genus formula I in base claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "wherein R5a, R5b, R5c, and R5d are" in the claim 25 narrative.  However, there is insufficient antecedent basis for this limitation in the illustration of base claim 25 since said illustrations of (XX), (XXI), and (XXII) do not have R5d.
As drafted, the metes and bounds of claim 25 are undefined (hence rendering claim 25 indefinite) since the artisan does not know where the R5d of the claim narrative finds antecedent basis in the illustrations.
Please correct the illustrations to reflect R5d or delete R5d from the claim 25 narrative to render moot this rejection.
This rejection is properly made FINAL since this rejection is due to Applicants’ claim amendments (new claim 25).

Claim 25 recites the limitation "NHR, N(R)2" in the claim 25 narrative.  However, there is insufficient antecedent basis for the limitation “R” in the illustration or narrative of base claim 25 since said claim narrative and/or illustrations fail to further define “R”.
As drafted, the metes and bounds of claim 25 are undefined (hence rendering claim 25 indefinite) since the artisan does not know to what variables/substituents “R” is further defined.  In other words, the artisan does not know where the antecedent basis of “R” is as “R” is not further defined in claim 25.
Please add a definition of “R” to the claim 25 narrative to render moot this rejection.
This rejection is properly made FINAL since this rejection is due to Applicants’ claim amendments (new claim 25).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 14, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS 3 (American Chemical Society.  Chemical Abstract Service.  RN 19984-20-4.  First available to Public/Entered into STN on 16 November 1984).
The reference ACS teaches the compound:  
    PNG
    media_image3.png
    213
    354
    media_image3.png
    Greyscale
 (see enclosed ACS 3 reference), which anticipates genus formula (I) of base claim 1, wherein:  R5a, R5b, R5c, and R5d are each H; R1 is H; R3 is =O and thus R2 is void; and R4 is 
    PNG
    media_image2.png
    116
    105
    media_image2.png
    Greyscale
 and R7 is ethyl (alkyl).  This anticipates claim 1.  This also anticipates sub-genus formula (XXVII) of claim 2; claim 14; and claim 23.
Since the compound of the prior art references ACS 3 is structurally identical to that of the rejected claims, above, the limitation “wherein the compound binds to and activates pregnane X receptor (PXR)” of claim 4 is interpreted to be a property/function that is assumed to be inherent in reference ACS 3.  See MPEP 2112.01(I).  This anticipates claim 4.
This is properly made FINAL since this prior art rejection results from an extended Markush search of genus Formula I of base claim 1.

New claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 33037-90-0.  First available to Public/Entered into STN on 16 November 1984).
The reference ACS teaches the compound:  
    PNG
    media_image4.png
    284
    427
    media_image4.png
    Greyscale
 (see enclosed ACS reference), which anticipates genus formula (XXI) wherein:  R5a, R5b, R5c, and R5d are each H; and R1 is H.  This anticipates claim 25.
This is properly made FINAL since this prior art rejection is necessitated by Applicants’ new claim 25 (a claim amendment).


New claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS 2 (American Chemical Society.  Chemical Abstract Service.  RN 66054-55-5.  First available to Public/Entered into STN on 16 November 1984).
The reference ACS 2 teaches the compound:  
    PNG
    media_image5.png
    282
    431
    media_image5.png
    Greyscale
 (see enclosed ACS 2 reference), which anticipates genus formula (XX) wherein:  R5a, R5b, R5c, and R5d are each H; and R1 is H.  This anticipates claim 25.
This is properly made FINAL since this prior art rejection is necessitated by Applicants’ new claim 25 (a claim amendment).

Conclusion
Claims 3 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This is true based on the current Markush search scope of genus formula I of base claim 1, but could change as the Markush search is extended to other species of genus formula I of claim 1 (and/or claims 5 or 7).
Claim 1-2, 4, 14, 23, and 25 are not presently allowable as written.  
Claims 5-12 and 18-22 are presently allowable based solely on Markush search extensions conducted to date.  Prior art could be found against any of claims 1, 5, or 7 in a RCE Non-Final (or made FINAL in RCE) based on Markush search extension practice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625